DETAILED ACTION
	This final rejection is responsive to communication filed December 1, 2022.  Claims 1 and 10 are currently amended.  Claims 7 and 16 are canceled.  Claims 1-6, 8-15, 17 and 18 are pending in this application. 
The present application is a continuation of US Patent Application 15/087,930, which is now US Patent 10,747,622.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 have been amended to recite “the first metadata information includes a subject of the email message.”  However, the specification does not support the first metadata information including a subject.  Instead, the specification supports the header information including a subject of the email message (paragraph 40).  Further, the specification describes the metadata as “metadata for a particular data item can summarize basic information about the data item, such as one or more locations where the data item is stored during the backup process, a timestamp associated with the data item, a size of the data item, one or more keywords in the data item, a category of the data item and/or any other suitable information that can summarize the data item” (paragraph 44).  Claims 2-6, 8-9, 11-15, 17 and 18 are rejected as being dependent upon rejected claims 1 and 10.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 17 depend on canceled claims 7 and 16, respectively, and further recite limitations that are broader than claims 1 and 10.  For example, claims 1 and 10 recite the first data item being an email message and claims 8 and 17 recite the first data item can be at least one of an email message, contact item, calendar item, and task item.  Claims 9 and 18 depend on canceled claims 7 and 16, respectively, and further recite limitations that are broader than claims 1 and 10.  For example, claims 1 and 10 recite the first data item being an email message and claims 9 and 18 recite the data item is a file item.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2003/0046313 A1) (‘Leung’) in view of Bagley et al. (US 8,255,366 B1) (‘Bagley’) and further in view of Zhang et al. (US 8,775,377 B1) (‘Zhang’).
US 20030046313 A1
With respect to claims 1 and 10, Leung teaches a server and method of using a server for restoring data items to a data system from a backup system, the method being performed by the server and comprising: 
receiving, over a network, from the backup system, metadata information for each of a plurality of data items, wherein the metadata information provides a summary about the data item relating to contents of the data item, the metadata information is of a different data type than that of the data items (paragraphs 47-48, 53-54), and includes first metadata information captures by the backup system, the first metadata information regarding a first data item (paragraphs 86 and 88), and the first metadata information includes a subject of the data item (paragraph 27);
receiving, from the client computer, a restoration request indicating to restore a first data item to the data system (paragraph 89); and
in response to the restoration request, obtaining, from the data system, first location information for the first data item (paragraph 89);
determining whether a version of the first data item is to be restored from the backup system onto the data system (paragraph 90); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (paragraphs 90-91).

Leung does not explicitly teach in response to the restoration request, obtaining, from the data system, first header information for the first data item, wherein the first header information provides a description about the first data item; comparing first metadata information regarding the first data item to the first header information; or determining whether a version of the first data item needs to be restored from the backup system onto the data system based on a result of the comparison of the first metadata information regarding the first data item to the first header information.
Bagley teaches segment-based efficient file restoration (see abstract), in which he teaches in response to the restoration request (col. 5 lines 54-58), obtaining, from the data system, first header information (i.e. fingerprints) for the first data item, wherein the first header information provides a description about the first data item (col. 6 lines 38-40); 
comparing first metadata information regarding the first data item to the first header information (i.e. comparing fingerprints of current segments with fingerprints of backup segments) (col. 6 lines 50-58); 
determining whether a version of the first data item needs to be restored from the backup system onto the data system based on a result of the comparison of the first metadata information regarding the first data item to the first header information (col. 6 line 50 – col. 7 line 6); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (col. 7 lines 1-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the steps in response to the restoration request of Leung to incorporate those of Bagley to enable more efficient data restoration the reduces the amount of data being transferred across networks (Bagley, abstract).  A person having ordinary skill in the art would have been motivated to make the modification because both references teach restoring data.

Further regarding claims 1 and 11, although Leung in view of Bagley teaches fingerprints, which may be considered header information or a type of information that may be stored in a header, Leung in view of Bagley does not explicitly teach that the fingerprints are stored in a header; or the first data item being an electronic mail (email) message.
Zhang teaches the fingerprints may be stored in headers (col. 12 lines 33-35 and col. 18 lines 15-17) and that fingerprints may be stored as metadata (col. 12 lines 35-39) and thus proves that the fingerprints in Bagley are header information; and
the first data item being an electronic mail (email) message ((Zhang, col. 4 lines 8-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Leung to store fingerprints in the header as taught by Zhang to enable more efficient backup and restore by enabling change tracking (Zhang, abstract).  A person having ordinary skill in the art would have been motivated to make the modification because it would only entail swapping the location of fingerprints to be stored in header.

With respect to claims 2 and 11, Leung in view of Bagley and Zhang teaches wherein the determination whether to restore the first data item on the data system comprises determining whether the first data item exists on the data system (Bagley, col. 9 lines 17-24).

With respect to claims 3 and 12, Leung in view of Bagley and Zhang teaches wherein, when it is determined that the first data item does not exist on the data system, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 37-40).

With respect to claims 4 and 13, Leung in view of Bagley and Zhang teaches further comprising: when it is determined that the first data item exists on the data system: 
determining whether the restoration request from the first user is a specific request or a batch request (Leung, paragraphs 85-87; Bagley, col. 5 lines 54-63); 
when the restoration request from the user is determined as being the specific request, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 29-33; lines 48-61); and 
when the restoration request from the user is determined as being the batch request, the first item is determined not to be restored on the data system (Bagley, col. 5 lines 33-40; col. 6 lines 61-67).

With respect to claims 5 and 14, Leung in view of Bagley and Zhang teaches wherein when the restoration request from the user is determined as being a specific request and the first data item is determined to be restored on the data system, the restoration of the first data item on the data system is effectuated by duplicating the first item on the data system (Bagley, col. 9 lines 29-33).

With respect to claims 6 and 15, Leung in view of Bagley and Zhang teaches wherein effectuating the restoration of the first data item on the data system includes causing the backup system to transmit a copy of the first data item on the data system (Leung, paragraph 90; Bagley, col. 9 lines 37-40).

With respect to claims 8 and 17, Leung in view of Bagley and Zhang teaches wherein the first data item includes at least one of an electronic mail message, a contact item, a calendar item, and a task item (Zhang, col. 4 lines 8-11).

With respect to claims 9 and 18, Leung in view of Bagley and Zhang teaches wherein the first data item includes a file item (Leung, paragraph 83).

Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach metadata information being different from data items.  The examiner disagrees.  Leung teaches metadata that is information related to the contents of the data file and/or information identifying one or more attributes of the data file (paragraph 47).  Therefore, the contents of the file are different than the information related to the contents of the file.  Applicant states that examiner suggested clarifying that the metadata was different from the data item it pertains.  However, the examiner suggested clarifying that the header information is different from the metadata information.  
 Applicant also argues that  the prior art doesn’t teach metadata that is a subject of the email.  The examiner disagrees.  Leung teaches metadata being subject for a data item (paragraph 27), and Zhang teaches that data items may be email messages (col. 4 lines 8-11).  Further, the claim recites “comparing first metadata information with the first header information,” and does not require the comparison to be of “the first metadata information.”  Even further, header information can be any type of information that may be stored in a header.  The claims do not actually recite or require the header information to be information extracted from the header of the data item.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 17, 2022